Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are presented for examination. Applicant filed an amendment on 1/31/22. After careful consideration of Applicant’s remarks, the examiner has withdrawn the grounds of rejection of claims 1-20 based on 35 U.S.C. 103, however, the examiner has maintained the grounds of rejection of claims 1-20 based on 35 U.S.C. 101 and established new grounds of rejections of claims 1-20 under 35 U.S.C. 103 in the instant office action as set forth in detail below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/5/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	The applicant argues that the recited judicial exception is integrated into a practical application because use of additive manufacturing machinery contributes significantly to the execution of the claimed method, in that such machinery is needed to produce “as-printed shapes”, the examiner respectfully disagrees. The claim recites “determining a plurality of as-printed shapes of the printable product part after it has 
	With respect to applicant’s argument located within page 8 of the remark which recites:  

    PNG
    media_image1.png
    622
    898
    media_image1.png
    Greyscale

The examiner respectfully disagrees, it is noted that Page 13 in the October 2019 Patent Eligibility Guidance Update discloses: “an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in 
The applicant argues that the independent claims does not constitute a mental process because it is implemented by a computer or processor, the examiner respectfully disagrees. The memory and the processor are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  Thus, these limitations do not amount to significantly more.
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-20 are directed to an abstract idea. Under Step 1, claims 1-20 are either apparatus, method or an article of manufacture, using claim 12 as an illustrative example, claim recites the following “determining a plurality of as-printed shapes of the printable product part after it has been deposited according to the plan; and determining geometric differences between any of the plurality of as-printed shapes with the computer representation of the product part”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “determining a plurality of as-printed shapes of the printable product part after it has been deposited according to the plan; and determining geometric differences between any of the plurality of as-printed shapes with the computer representation of the product part” is a mental process. As described in the specification [0036]-[0047] of the published document US20210291261 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. 
Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 1 is a method claim corresponds to the system claim 12, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
Claim 20 is a CRM claim corresponds to the system claim 1, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either. 
Dependent claim 2 recites “a plurality of liquid metal droplets that coalesce and solidify according to the plan”, dependent claim 6 recites “each of the plurality of as-printed shapes comprise a spatial distribution of a solid phase of the as-printed shapes”, dependent claim 15 recites “the additive manufacturing process comprises a plurality of liquid metal droplets that coalesce and solidify according to the plan”, dependent claim 
Dependent claim 3 recites “determining a manufacturing error from the plurality of as-printed shapes of the product part based on a statistical analysis”, dependent claim 4 recites “determining the plurality of as-printed shapes based on at least one physical state of one or both of the at least one deposited material and the substrate”, dependent claim 5 recites “at least one physical state comprises one or more of a spatial distribution of solid and liquid phases of the material, a spatial distribution of temperature, a pressure, and a flow velocity”, dependent claim 7 recites “generating training data using one or more of synthetically generated data and experimental data”, dependent claim 8 recites “building a model to determine manufacturing uncertainty of the product part based on the training data; and determining the manufacturing uncertainty of the product part based on the model”, dependent claim 9 recites “determining one or many as-printed shapes of the product part based on the manufacturing uncertainty”, dependent claim 10 recites “computing the difference between the computer representation of the product part and any or all of the as-printed shapes of the product part”, dependent claim 16 recites “determine a manufacturing error from the plurality of as-printed shapes of the product part based on a statistical analysis”, dependent claim 17 recites “determine the plurality of as-printed shapes 
Dependent claim 13 recites “receiving at least one of a multi-physics model and a machine learning model as a surrogate for the multi-physics model”, it represents mere data gathering that is necessary for use of the recited judicial exception (the data is used in the determining). Thus “receiving at least one of a multi-physics model and a machine learning model as a surrogate for the multi-physics model” is insignificant extrasolution activity, see MPEP 2106.05(g), the “receiving at least one of a multi-physics model and a machine learning model as a surrogate for the multi-physics ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8, 10, 12-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Machine learning in tolerancing for additive manufacturing” to Zhu et al. (hereinafter “Zhu”) in view of US20180341248 to Mehr et al. (hereinafter “Mehr”).


However, Mehr in an analogous art discloses receiving a plan for the printable product part to be deposited using an additive manufacturing process (Mehr, see [0052]-[0067], Fig. 3A-Fig. 3B and their corresponding paragraphs, where the combination of process parameter and the tool-paths of the printable product part can be interpreted as a plan as claimed), the plan comprising a tool-path representation of the printable product part and process parameters (Mehr, see [0052]-[0067], Fig. 3A-Fig. 3B), determining as-printed shapes of the part after the product has been deposited according to the plan (Mehr, see [0052]-[0067], Fig. 3A-Fig. 3B, Fig. 12, [0099], [0113] and [0126]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mehr 

Claim 12 is a system claim corresponding to the method claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1. Mehr further discloses a processor and a memory storing computer program instructions which when executed by the processor cause the processor to perform operations (Mehr, see Fig. 12 and [0168]).

Claim 20 is a CRM claim corresponding to the method claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1. Mehr further discloses a non-transitory computer readable medium storing computer program instructions, the computer program instruction when executed by a processor cause the processor to perform operations (Mehr, see [0168]).

As per claim 2, the rejection of claim 1 is incorporated, Mehr further discloses a plurality of liquid metal droplets that coalesce and solidify according to the plan (Mehr, see [0003], [0052]-[0053], Fig. 3A-Fig. 3B, Fig. 12, [0099], [0113] and [0126]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mehr into the method of Zhu. The modification would be obvious because one of the ordinary 

Claim 15 is a system claim corresponding to method claim 2, it is therefore rejected under similar reasons set forth in the rejection of claim 2.

As per claim 3, the rejection of claim 1 is incorporated, Zhu further discloses determining a manufacturing error from the plurality of as-printed shapes of the product part based on a statistical analysis (Zhu, see pages 158-159).

Claim 16 is a system claim corresponding to method claim 3, it is therefore rejected under similar reasons set forth in the rejection of claim 3.

As per claim 4, the rejection of claim 1 is incorporated, Zhu further discloses determining the plurality of as-printed shapes based on at least one physical state of one of the at least one deposited material (Zhu, see pages 158-159).

Claim 17 is a system claim corresponding to method claim 4, it is therefore rejected under similar reasons set forth in the rejection of claim 4.

As per claim 7, the rejection of claim 1 is incorporated, Zhu further discloses generating training data using one or more of synthetically generated data and experimental data (Zhu, see pages 158-159).

As per claim 8, the rejection of claim 7 is incorporated, Zhu further discloses building a model to determine manufacturing uncertainty of the product part based on the training data; and determining the manufacturing uncertainty of the product part based on the model (Zhu, see pages 158-159).

As per claim 10, the rejection of claim 1 is incorporated, Zhu further discloses computing the difference between the computer representation of the product part and any of the as-printed shapes of the product part (Zhu, see pages 158-159).

As per claim 13, the rejection of claim 12 is incorporated, Zhu further discloses receiving at least one of a multi-physics model (Zhu, see pages 158-159, it is noted that “at least one of a multi-physics model and a machine learning model as a surrogate for the multi-physics model” can be interpreted as “a multi-physics model” because the usage of “at least one of”).

Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Mehr, in view of US20200223143 to Gurdiel Gonzalez et al. (hereinafter “Gonzalez”).

As per claim 5, the rejection of claim 4 is incorporated, the combination of Zhu and Mehr does not explicitly disclose at least one physical state comprises a spatial distribution of solid and liquid phase of the material. However, Gonzalez in an 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gonzalez into the above combination of Zhu and Mehr. The modification would be obvious because one of the ordinary skill in the art would want to provide improved accuracy by considering object volume and/or the proportion of the object which is solid (Gonzalez, [0025]).

Claim 18 is a system claim corresponding to method claim 5, it is therefore rejected under similar reasons set forth in the rejection of claim 5.

As per claim 6, the rejection of claim 1 is incorporated, the combination of Zhu and Mehr does not explicitly disclose each of the plurality of as-printed shapes comprise a spatial distribution of a solid phase of the as-printed shapes. However, Gonzalez in an analogous art discloses each of the plurality of as-printed shapes comprise a spatial distribution of a solid phase of the as-printed shapes (Gonzalez, see [0047] and [0057]-[0061]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gonzalez into the above combination of Zhu and Mehr. The modification would be obvious because one of the ordinary skill in the art would want to provide improved 

Claim 19 is a system claim corresponding to method claim 6, it is therefore rejected under similar reasons set forth in the rejection of claim 6.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Mehr, in view of US9886526 to Huang.

As per claim 9, the rejection of claim 8 is incorporated, the combination of Zhu and Mehrdoes not explicitly disclose determining one as-printed shapes of the product part based on the manufacturing uncertainty. However, Huang in an analogous art discloses determining one as-printed shapes of the product part based on the manufacturing uncertainty (Huang, see abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Huang into the above combination of Zhu and Mehr. The modification would be obvious because one of the ordinary skill in the art would want to achieve dimensional accuracy by determining one as-printed shapes of the product part based on the manufacturing uncertainty (Huang, see abstract and col. 5 lines 56-57).

s 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Mehr, in view of US20150269290 to Nelaturi et al. (hereinafter “Nelaturi”).

As per claim 11, the rejection of claim 10 is incorporated, the combination of Zhu and Mehr does not explicitly disclose displaying the geometric difference on a user interface. However, Nelaturi in an analogous art discloses displaying the geometric difference on a user interface (Nelaturi, see claim 11).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nelaturi into the above combination of Zhu and Mehr. The modification would be obvious because one of the ordinary skill in the art would want to provide interactive visual feedback that highlights regions that are expected to deviate from design intent (Nelaturi, [0050]).

Claim 14 is a system claim corresponding to method claim 11, it is therefore rejected under similar reasons set forth in the rejection of claim 11.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117